         Case 4:15-cv-01062-MWB Document 193 Filed 07/22/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIAN J. BOLUS, et al.,                               No. 4:15-CV-01062

               Plaintiffs,                            (Judge Brann)

        v.

AMY CARNICELLA, et al.,

               Defendants.

                             MEMORANDUM OPINION

                                    JULY 22, 2020

I.      BACKGROUND

        Plaintiffs Brian J. Bolus, Karen Bolus, Preston Bolus, and Minuteman Spill

Response Inc. move for discovery sanctions and move to compel.1 This request

pertains to depositions held in October 2019 and January 2020.2 Plaintiffs request

a Court order that the offending witnesses be re-produced for another round of

depositions and “respond to all Plaintiffs’ questions they evaded answering”

before.3 Plaintiffs also request sanctions of costs and attorney fees related to filing

the instant motions and to re-deposing the offending witnesses.4




1
     See Docs. 155, 155-1.
2
     Doc. 155 at ¶ 1.
3
     Doc. 155-1 at ¶ 2.
4
     Doc. 155-1 at ¶ 1.
          Case 4:15-cv-01062-MWB Document 193 Filed 07/22/20 Page 2 of 7




II.      FACTS AND PROCEDURAL HISTORY5

         A.      The Depositions

         Plaintiffs deposed Amy Carnicella, a Deputy Attorney General who directed

the investigation into Plaintiffs that underlies this litigation, on January 13, 2020.

Plaintiffs also deposed two other witnesses, Kevin Wevodau on October 30, 2019,

and Glenn Parno on October 31, 2019. Finally, Plaintiffs deposed Paul Zimmerer,

a supervising investigator, on January 8, 2020.

         According to Plaintiffs, the deponents’ counsel directed the deponents not to

answer questions without a permissible reason underlying this direction,

“repeatedly raised improper objections and speaking objections, and coached the

deponents throughout the depositions.”6 The Commonwealth Defendants concede

that one of deponents’ counsel, Anthony Bowers, Esq., gave one improper

instruction not to answer.7

         Also according to Plaintiffs, Carnicella responded with “I don’t know,” “I

don’t recall,” and other kindred sentences no fewer than 377 times during her

deposition.

         B.      Plaintiffs’ Certificate of Non-Concurrence

         Plaintiffs provided a Certificate of Non-Concurrence along with their

motion. The Certificate asserts that Plaintiffs’ counsel contacted Defendants’

5
      For background on the core dispute and its underlying facts, reference ECF Nos. 73 and 103.
      This discussion focuses on Plaintiffs’ motion.
6
      Doc. 157 at 2.
7
      Doc. 161 at 9.
                                                 -2-
         Case 4:15-cv-01062-MWB Document 193 Filed 07/22/20 Page 3 of 7




counsel regarding concurrence with their motion, and that “counsel for Defendants

indicated that Defendants oppose the relief requested.”8

III.    DISCUSSION

        A.     Defendants’ counsel’s assertions         of   privilege   during    the
               depositions were improper.

        Defendants argue that Attorney Bowers properly instructed the deponents

not to answer out of concern for the absolute immunity afforded to prosecutors.9

But Defendants misinterpret the scope of the protection that absolute immunity

affords. In my September 14, 2018 Memorandum Opinion resolving Defendants’

Motion for Judgment on the Pleadings, I expressly withheld judgment on the issue

of absolute immunity. In dicta, I noted the contours of absolute immunity’s

potential protection in this case. But then, drawing inferences in favor of

Plaintiffs, I held that “absolute immunity cannot be granted to Ms. Carnicella and

Mr. Stewart at this time.” I specified that Defendants Carnicella and Robert B.

Stewart, III—both prosecutors—were “free to raise th[e] issue [of absolute

immunity] again at the summary judgment stage, after the development of a factual

record.”10

        Defendants have now amplified that decision and tried to use it to block

Plaintiffs from developing the factual record in the first place. This is not

appropriate. Defendants can invoke absolute immunity later as a shield from

8
     Doc. 155-2.
9
     See Doc. 161 at 4-9.
10
     Doc. 73 at 7-8 (emphasis added).
                                         -3-
         Case 4:15-cv-01062-MWB Document 193 Filed 07/22/20 Page 4 of 7




liability. But the specter of potential absolute immunity can’t act as a privilege

preventing Plaintiffs from discovering information before the Court has made an

express holding on whether absolute immunity applies. Defendants have presented

no authority in support of this proposition, which, in the Court’s view, is a bridge

too far.11

        Because Defendants’ counsel prematurely and inappropriately invoked the

doctrine of absolute prosecutorial immunity in a deposition setting, Defendants’

counsel’s assertion of privilege during the deposition were improper.

        B.      Carnicella did not discharge her duty as a deponent.

        If “a deponent fails to answer a question asked under Rule 30,” or provides

an answer that is “evasive or incomplete,” then a motion to compel the deposition

testimony may be filed.12

        A party’s supplying of “a number of instances where [a deponent] provided

non-responsive or evasive answers to deposition questions” can serve as grounds

for a finding that the deponent “impeded and delayed the examination” as well as a


11
     The Court notes the line of cases established by the Honorable Emmet G. Sullivan in Chang
     v. United States, 246 F.R.D. 372 (D.D.C. 2007). First, Chang is distinguishable; in Chang,
     Judge Sullivan held that absolute immunity was in fact implicated. Id. at 373. Second,
     Chang does not appear to have found purchase with the United States Court of Appeals for
     the Third Circuit; it thus acts as only persuasive authority. Third, a competing line of also-
     persuasive cases in the district courts of the United States Court of Appeals for the Ninth
     Circuit, and the Ninth Circuit itself, holds that prosecutors can be deposed concerning acts
     that are protectable under prosecutorial immunity. See, e.g., Norton v. Arpaio, No. CV-15-
     00087-PHX-SPL, 2016 WL 11513612, at *2 (D. Ariz. Aug. 4, 2016); Colonies Partners LP
     v. Cty. of San Bernardino, No. 518CV00420JGBSHKX, 2019 WL 7905894, at *5 (C.D. Cal.
     Dec. 5, 2019).
12
     State Farm Mut. Auto. Ins. Co. v. New Horizont, Inc., 250 F.R.D. 203, 214 (E.D. Pa. 2008).
                                                   -4-
         Case 4:15-cv-01062-MWB Document 193 Filed 07/22/20 Page 5 of 7




court order compelling a further response.13 In keeping, “[c]ourts have determined

sanctions to be warranted where there is a continual failure to answer questions at

deposition, or answers are evasive or non-responsive.”14

        As I stated above, Carnicella responded with “I don’t know,” “I don’t

recall,” and other comparable sentences no fewer than 377 times during her

deposition. In the Court’s view, Carnicella impeded and delayed her examination

through these non-responsive answers.15

        Because of the high frequency of her non-responsive answers, Carnicella did

not discharge her duty as a deponent.

        C.     Plaintiffs did not comply with the requirements of the Middle
               District of Pennsylvania’s Local Rule 26.3 and of Federal Rule of
               Civil Procedure 37(a)(1).

        Though Plaintiffs have complied with Middle District of Pennsylvania Local

Rule 7.1 by providing a Certificate of Non-Concurrence, “a certificate of

nonconcurrence in a motion does not eliminate the need for counsel to comply with

LR 26.3.”16 Plaintiffs’ counsel’s attempt to conjure compliance via statements that




13
     See Ndubizu v. Drexel Univ., No. CV 07-3068, 2009 WL 10685092, at *1 n.1 (E.D. Pa. Dec.
     29, 2009).
14
     Reed v. Lackawanna Cty., No. 3:16-CV-02143, 2018 WL 6322966, at *3 (M.D. Pa. Dec. 4,
     2018).
15
     See Ndubizu v. Drexel Univ., No. CV 07-3068, 2009 WL 10685092, at *1 n.1 (E.D. Pa. Dec.
     29, 2009); GMAC Bank v. HTFC Corp., 248 F.R.D. 182, 193 (E.D. Pa. 2008); see generally
     Andrews v. Holloway, 256 F.R.D. 136, 141 (D.N.J. 2009)
16
     Moyer v. Berdanier, No. 3:CV-11-1811, 2013 WL 704483, at *4 (M.D. Pa. Feb. 26, 2013).
                                             -5-
         Case 4:15-cv-01062-MWB Document 193 Filed 07/22/20 Page 6 of 7




he discussed one of the two offending issues “at length in all the depositions” does

not pass this Court’s muster.17

        A party’s failure to provide the required Local Rule 26.3 certification before

bringing a discovery motion provides the court with a freestanding reason to deny

the motion.18 As a court with a similar local rule explained, this kind of local court

rule is “designed to encourage professionalism and collegiality among litigators

and avoid unnecessary court intervention, protracted legal proceedings and

needless expense and fees. Zealous advocacy does not excuse a ‘belligerent and

uncompromising approach to the discovery process.’”19

        In this case, Plaintiffs’ failure to comply with Local Rule 26.3 dovetails with

their failure to comply with Federal Rule of Civil Procedure 37(a)(1), which

mandates that a party seeking sanctions “include a certification that the movant has

in good faith conferred or attempted to confer with the person or party failing to

make disclosure or discovery in an effort to obtain it without court action.”20 The

synthesis of these two failures drives the Court to, despite noting the above

17
     See Doc. 166 at 7-8; see Lofton v. Wetzel, No. 1:12-CV-1133, 2015 WL 5761918, at *2
     (M.D. Pa. Sept. 29, 2015) (plaintiff’s assertion that he “attempted to resolve the discovery
     dispute by way of correspondence” “[fell] short of the Local Rule 26.3 mark”).
18
     See Han Tak Lee v. Tennis, No. 4:CV-08-1972, 2012 WL 2905384, at *3 (M.D. Pa. July 16,
     2012).
19
     Hilton-Rorar v. Sate and Federal Communications, Inc., Case No. 5:09–CV–01004, slip. op.
     at 3 (N.D. Ohio, filed Jan. 7, 2010) (cited by Bialko v. Quaker Oats, No. 08-cv-0364, 2010
     WL 11553253, at *1 (M.D. Pa. Mar. 2, 2010) (Vanaskie, J.)).
20
     See Bialko v. Quaker Oats, No. 3:CV-08-0364, 2010 WL 11553253, at *1 (M.D. Pa. Mar. 2,
     2010), aff'd sub nom. Bialko v. Quaker Oats Co., 434 F. App’x 139 (3d Cir. 2011)
     (explaining that a “meaningful dialogue to resolve disputes” is required); Naviant Marketing
     Solutions, Inc. v. Larry Tucker, Inc., 339 F.3d 180, 186-87 (3d Cir. 2003) (parties’ unilateral
     ultimatum did not constitute requisite good faith dialogue).
                                                  -6-
           Case 4:15-cv-01062-MWB Document 193 Filed 07/22/20 Page 7 of 7




discovery errors, deny this motion without prejudice as a premature and

inappropriate attempt to seek “court intervention” and “court action.”21

     IV.     CONCLUSION

        The Court denies Plaintiffs’ motion without prejudice. Plaintiffs are free to

request this relief again after pursuing “a more direct attempt at extrajudicial

resolution.”22 An accompanying Order follows.



                                                       BY THE COURT:


                                                       s/ Matthew W. Brann
                                                       Matthew W. Brann
                                                       United States District Judge




21
     The context of sanctions, and the gravity of that judicial remedy, distinguishes this scenario
     from the one that the Court faced earlier in this case and resolved at Bolus v. Carnicella, No.
     4:15-CV-01062, 2020 WL 930329 (M.D. Pa. Feb. 26, 2020).
22
     Hoffman v. Champion Power Equip., Inc., No. 4:15-CV-01828, 2017 WL 2535954, at *2
     (M.D. Pa. June 12, 2017) (Brann, J.).
                                                 -7-
